Citation Nr: 0025361	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for soft palate cancer, 
claimed as due to the use of tobacco.  




ATTORNEY FOR THE BOARD

James L. March, Counsel








INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the RO.  



REMAND

In her substantive appeal, the veteran requested a personal 
hearing at the RO.  She stated that, if she could not have 
such a hearing, she wished to have a Board hearing at the RO.  
A hearing, however, was never arranged.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 1991 
& Supp. 2000).  

VA, in certain circumstances, may be obligated to advise the 
veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) evidence 
of disease or injury in service; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Here, the veteran has submitted medical evidence of current 
disability as well as medical evidence of a nexus to tobacco 
use.  There is, however, no evidence that the veteran 
incurred a nicotine dependence in service.  See O.G.C. Prec. 
Op. 19-97 (May 13, 1997).  Further, there is no evidence that 
the veteran's cancer is related to smoking during service.  
See O.G.C. Prec. Op. 2-93 (Jan. 13, 1993).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
her an opportunity to provide additional 
argument and information to support his 
application for service connection.  This 
should include asking her to provide all 
medical evidence to support her claim she 
currently suffers from cancer due to 
tobacco use in service or nicotine 
dependence which started in service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should inquire of the veteran 
whether she still desires a hearing and 
respond accordingly.  

3.  After undertaking any additional 
development deemed appropriate, including 
any medical examinations, the RO should 
review the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the veteran should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


